GENERAL ORDER
By this General Order, the court adopts the following provisions relating to student practice, which will become effective January 1, 1994:
A Entry of Appearance on Written Consent of Party and Approval of Supervising Attorney. An eligible law student may enter an appearance in this Court on behalf of any party provided that the party on whose behalf the student appears has consented thereto in writing, and provided that a supervising lawyer who is a member in good standing of the bar of this Court has also indicated in writing approval of that appearance. The approval of the supervising attorney shall contain a certification by the supervising attorney that the student has satisfied the eligibility requirement of paragraph C and it shall also include a copy of the law school certification required in paragraph C(3). In each case, the written consent and approval shall be filed with the Clerk of this Court and shall be served on all other parties.
B. Appearance on Briefs and Participation in Oral Argument. A law student who has entered an appearance in a case pursuant to paragraph (A) may appear on the brief(s), provided the supervising attorney also appears on the brief(s), may participate in oral argument, provided the supervising attorney is present in court, and may take part in other activities in connection with the case, subject to the direction of the supervising attorney.
C. Law Student Eligibility. In order to be eligible to make an appearance pursuant to this Rule, the law student must: (1) be *471enrolled and in good standing in a law school accredited by the American Bar Association, or be a recent graduate of such a school awaiting the first sitting of the bar examination following the student’s graduation or awaiting the result of such a state bar examination; (2) have completed legal studies amounting to at least four semesters, or the equivalent if the law school is on some basis other than a semester basis; (3) be certified, by either the Dean or a faculty member of the law school designated by the Dean, as being of good character and competent legal ability, and qualified to provide the legal representation permitted by this Rule; (4) have knowledge of and be familiar with the Federal Rules of Civil, Criminal, and Appellate Procedure and Evidence, the Code of Professional Responsibility, and the Rules of this Court.
D. Supervising Attorney. An attorney under whose supervision an eligible law student undertakes any activity permitted by this Rule shall: (1) be a member in good standing of the Bar of this Court; (2) assume personal professional responsibility for the quality of the student’s work; (3) guide and assist the student in preparation to the extent necessary or appropriate under the circumstances; (4) sign all documents filed with the Court; the student may also sign such documents, but the signature of the attorney is necessary; (5) appear with the student in any oral presentations before this Court; (6) file with this Court the attorney’s written consent to supervise the student; (7) be prepared to supplement any written or oral statement made by the student to this Court or opposing counsel.
During the pendency of this Order, the court invites interested parties to send comments to the clerk of court. After a reasonable period of experience and opportunity for comment, the court will decide whether the provisions of the Order should be made a Rule of Court.